Citation Nr: 1438492	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  13-21 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an eligibility percentage for educational assistance in excess of 50 percent under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill Program).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1977 to September 1977, October 6, 2001 to October 22, 2001, and January 2004 to December 2004.
 
This matter comes before the Board of Veterans' Appeals (Board) from a January 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that adjudication of the issue on appeal would be premature at this time.  In a July 2014 statement, the Veteran's representative requested that the Veteran be scheduled for a hearing at the earliest possible date, whether it be via travel board hearing or video conference hearing.  In August 2014, the Board sought clarification from the Veteran's representative and was informed that the Veteran requests a video conference hearing.  To ensure full compliance with due process requirements, a remand is required to schedule the Veteran for a video conference hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a video conference hearing at the RO nearest the Veteran's residence, in accordance with the procedures set forth at 38 C.F.R. §§ 20.700(a), 20.704(a), as per the Veteran's request, and as the docket permits.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



